DETAILED ACTION

Response to Amendment

	Amendments and response received 02/28/2022 have been entered. Claims 1-11 are currently pending in this application. Claims 1-5, 7, 9 and 10 have been amended and claim 11 newly added. Amendments and response are addressed hereinbelow. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 recites “an inspection unit that obtains a scanned image by reading a sheet on which an image has been formed by comparing the scanned image with the reference image”. However, a reference image is not previously mentioned within the claim of which to refer back. The examiner suggests amending the claim to read “an inspection unit that obtains a scanned image by reading a sheet on which an image has been formed by comparing the scanned image with a reference image”, to provide proper antecedence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitaka Oba (US 20130235411 A1) in view of Tsutomu Kubota (US 20110129239 A1).

Regarding claim 1, Oba discloses a printing system (¶ [27]) comprising: 
a printing unit that forms an image on a sheet transported along a transport path (¶ [27]); 
at least one processor (¶ [29]); and 
at least one memory, wherein when a program stored in the at least one memory is executed by the at least one processor, the program causes the at least one processor to function (¶ [30]) as: 
a sheet discharging unit that discharges the inspected sheet (¶ [35]); 
a recording unit that records information regarding the discharged sheet (¶ [34] acquiring paper type and number; ¶ [38-39] sensors detect discharged sheets); and 
a control unit that, in a case where a jam has occurred, resumes the inspection from a sheet that has not been discharged using the information regarding the discharged sheet (¶ [55-56] resume printing based on number of sheets fed and discharged).
Oba fails to explicitly disclose an obtainment unit that obtains a scanned image by reading a sheet on which an image has been formed and an inspection unit that performs inspection of the sheet on which the image has been formed by comparing the scanned image with the reference image.
 Kubota, in the same field of endeavor of determining print quality of printed conveyed sheets (¶ [25]), teaches an obtainment unit that obtains a scanned image by reading a sheet on which an image has been formed (¶ [61]) and an inspection unit that performs inspection of the sheet on which the image has been formed by comparing the scanned image with the reference image (¶ [62]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printing system as disclosed by Oba comprising a sheet discharging unit that discharges an inspected sheet and a recording unit that records information regarding the discharged sheet to utilize the teachings of Kubota which teaches an obtainment unit that obtains a scanned image by reading a sheet on which an image has been formed and an inspection unit that performs inspection of the sheet on which the image has been formed by comparing the scanned image with the reference image to maintain proper printing order of output sheets even in the case of an interruption due to a printer jam, thereby providing a desired output image.

Regarding claim 2, Oba discloses the printing system according to claim 1 (see rejection of claim 1), wherein the recording unit is configured to record whether or not the sheet has already been inspected and whether or not the sheet has been correctly discharged for each of instances of the order information of the sheets (¶ [34] determinations based on page numbers for fed and output sheets).

Regarding claim 3, Oba discloses the printing system according to claim 1 (see rejection of claim 1), wherein the recording unit is configured to record the order information of the last sheet that has already been inspected and the order information of the last sheet that has been correctly discharged (¶ [34] number of fed sheets (inspected) and number of discharged sheets).

Regarding claim 4, Oba discloses the printing system according to claim 1 (see rejection of claim 1), wherein the obtainment unit includes an image capturing unit configured to capture an image of the sheet, and the inspection unit configured to compare the captured image with the reference image (see rejection of claim 1; Line sensors 301 and 302 of Kubota).

Regarding claim 5, Oba discloses the printing system according to claim 4 (see rejection of claim 4), wherein the order information of sheets that have been inspected and the order information of sheets that have been correctly discharged are recorded by the recording unit (¶ [34]).

Regarding claim 6, Oba discloses the printing system according to claim 4 (see rejection of claim 4), wherein the order information of sheets that have been inspected and the order information of sheets that have been correctly discharged are recorded by the obtainment unit (¶ [34] CPU performs functions of number monitoring).

Regarding claim 7, Oba discloses the printing system according to claim 1 (see rejection of claim 1), wherein the recording unit is configured to record the order information of the sheets that have been correctly discharged in response to a notification of a discharge made by the printing unit (¶ [34]).

Regarding claim 9, Oba discloses an inspection method of inspecting an image formed on a sheet transported along a transport path (see rejection of claim 1), the method comprising: 
obtaining a scanned image by reading a sheet on which an image has been formed (see rejection of claim 1); 
performing inspection of the sheet on which the image has been formed by comparing the scanned image with the reference image (see rejection of claim 1); 
discharging the inspected sheet (see rejection of claim 1); 
recording information regarding the discharged sheets (see rejection of claim 1); and 
in a case where a jam has occurred, resuming the inspection from a sheet that has not been discharged using the information regarding the discharged sheet (see rejection of claim 1).

Regarding claim 10, Oba discloses a non-transitory computer-readable medium that stores a program that, when executed by a computer, causes the computer to carry out an inspection method of inspecting an image formed on a sheet transported along a transport path (¶ [11]), the method comprising: 
obtaining a scanned image by reading a sheet on which an image has been formed (see rejection of claim 1); 
performing inspection of the sheet on which the image has been formed by comparing the scanned image with the reference image (see rejection of claim 1); 
discharging the inspected sheet (see rejection of claim 1); 
recording information regarding the discharged sheets (see rejection of claim 1); and 
in a case where a jam has occurred, resuming the inspection from a sheet that has not been discharged using the information regarding the discharged sheet (see rejection of claim 1).

Regarding claim 11, Oba discloses the printing system according to claim 1 (see rejection of claim 1), wherein the control unit is configured to resume printing from the sheet that has not been discharged in a case where a jam has occurred (see rejection of claim 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oba in view of Kubota  as applied to claim 1 above, and further in view of Lee Timmerman et al (US 20050000842 A1)

Regarding claim 8, Oba discloses the printing system according to claim 1 (see rejection of claim 1).
Oba fails to explicitly disclose wherein the inspection unit is configured to inspect a position and a color of an image formed on the sheet.
Timmerman et al, in the same field of endeavor of monitoring sheet conveyance through a printing apparatus (¶ [73]), teaches the inspection unit is configured to inspect a position and a color of an image formed on the sheet (¶ [76]).
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed for the printing system as disclosed by Oba comprising an inspection unit configured to inspect the image formed on the sheet transported along the transport path by comparing the image with a reference image, and record order information of sheets that have been inspected and order information of sheets that have been correctly discharge to utilize the teachings of Timmerman et al which teaches the inspection unit is configured to inspect a position and a color of an image formed on the sheet to confirm quality metrics when producing desired print outputs.

Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
May 4, 2022